Title: To George Washington from Peyton Short, 1 November 1798
From: Short, Peyton
To: Washington, George



Dear sir,
Woodford County (Kentucky) Novr 1st 1798

Immediately after my arrival in this Country I waited on Coll Marshall to know if he had paid up the full amt of your taxes on

the two tracts of Land on Rough Creek mentioned in your letter of the 16th July—Having answered me in the affirmative & informed me that he had drawn on you for the same, I conceived it necessary to make no farther enquiry into that subject.
I had occasion not long since to send a Messenger to the Neighbourhood of Capt. Abm Hite, the Owner of Woodrow’s military Survey of 300 acrs. interfering with your two tracts affsd & availed myself of that opportunity to write to him proposing the Purchase thereof in your Behalf—He was not at Home—therefore I recd no ansr but daily expect to hear from him—Shd I be able to effect the contemplated purchase you shall immediately hear from me—Colo. Marshall tells me you have mentioned that subject to him—I will therefore Sir, do nothing final without his ratification.
I shall always be happy, whenever you may conceive it in my power to serve you, that you command Sir, Your most respectful Hble Sert

Peyton Short

